 Case 2:19-cv-04821-MWF-KS Document 61-1 Filed 05/18/20 Page 1 of 1 Page ID #:755



1
2
3
4
5
6
7
8                     IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10   Richard Dalton, Arthur Catalano,   )      Case No.: 2:19-cv-04821-MWF-KS
     Matthew Fernandes, Andre Joseph,   )
11                                             [PROPOSED] ORDER GRANTING
     Alexander Alonso, and Randolph     )
                                               THE JOINT STIPULATION TO
12   Jones, individually and on behalf of
                                        )      CONTINUE DEFENDANT’S
     others similarly situated,         )      DEADLINE TO FILE AN AMENDED
13                                             ANSWER
                                        )
14                 Plaintiffs,          )
     v.                                 )
15
                                        )
16   Anovos Productions, LLC, Disney )
     Lucasfilm Ltd., NBCUniversal       )
17
     Media, LLC; and CBS Studios, Inc., )
18                                      )
                       Defendants.      )
19
20
             Based upon the Joint Stipulation, this Court hereby orders Defendant file its
21
     First Amended Answer on or before June 18, 2020.
22
             IT IS SO ORDERED.
23
24
     Dated: _________                    _______________________________
25                                       HON. MICHAEL W. FITZGERALD
26                                       UNITED STATES DISTRICT JUDGE

27
28
     PROPOSED ORDER                            1
